Filed 12/18/14 P. v. Waltz CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A142225
v.
DAVID LEE WALTZ,                                                     (Mendocino County
                                                                     Super. Ct. No. SCUKCRCR1475537)
         Defendant and Appellant.

         Defendant David Lee Waltz appeals following a judgment entered pursuant to no
contest pleas in two cases. In the first, case No. 14-75537, he pled no contest to
possession of a controlled substance for sale (Health & Saf. Code, § 11378) and admitted
a prior strike offense (Pen. Code, §§ 1170.12, 667) and two prior prison terms (id.,
§ 667.5, sub. (b)). The trial court sentenced him to a total of eight years (three-year upper
term for the drug offense, doubled to six years by virtue of the prior strike, plus additional
one-year terms for the two prison priors). In the second case, No. 14-75842, he pled no
contest to second degree burglary. The court sentenced him to 16 months (one-third the
midterm for the burglary, doubled pursuant to the same strike) to run consecutively.
         His appellate counsel has raised no issues and asks this court for an independent
review of the record to determine whether there are any issues that would, if resolved
favorably to defendant, result in reversal or modification of the judgment. (People v.
Kelly (2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436.) Defendant was
notified of his right to file a supplemental brief, and has done so. Upon independent



                                                             1
review of the record, we conclude no arguable issues are presented for review, and affirm
the judgments.
                                         DISCUSSION
       Penal Code section 1237.5 generally precludes an appeal from a judgment of
conviction after a plea of no contest or guilty unless the defendant has applied for, and
the trial court has granted, a certificate of probable cause. There are two exceptions:
(1) a challenge to a search and seizure ruling, as to which an appeal is proper under Penal
Code section 1538.5, subdivision (m); and (2) postplea sentencing issues. (People v.
Shelton (2006) 37 Cal. 4th 759, 766; see also People v. Buttram (2003) 30 Cal. 4th 773,
780.) Although defendant signed the bottom of an application form for a certificate of
probable cause, he did not fill out the form and, specifically, did not fill out the part of the
form identifying any “reasonable constitutional, jurisdictional, or other grounds going to
the legality of” the plea. The trial court apparently took no action, and neither granted
nor denied the application. Since defendant failed to file a completed application, he is
not able to challenge the validity of his plea or any other matter that preceded its entry,
except as permitted under the exceptions. (People v. Cole (2001) 88 Cal. App. 4th 850,
868.) We add, that given defendant’s waiver of a preliminary hearing and the agreed-to
disposition, defendant’s failure to pursue a probable cause certificate was imminently
reasonable.
       Defendant made no motion to suppress. Therefore our review is of the postplea
record. It shows defendant was ably represented by counsel. At counsel’s request, the
trial court reduced restitution fund fines. Also, on counsel’s request that the court
recommend defendant for fire camp if he is determined to be eligible, the trial court
stated that while it would not make such an affirmative recommendation, it “would have
no objection to him serving his time in a forestry camp once he’s below seven years.”
       The court fully advised defendant in taking his no contest plea, sentenced
defendant in accordance with the stipulated disposition, properly ordered custody credits,
and imposed all required fines and fees.


                                               2
                                         DISPOSITION
      After a review of the relevant record, we find no arguable issues and affirm the
judgments.




                                           3
                                _________________________
                                Banke, J.


We concur:


_________________________
Margulies, Acting P. J.


_________________________
Dondero, J.




                            4